      Case 1:19-cv-00048-DLH-CRH Document 45 Filed 04/30/20 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NORTH DAKOTA

Jeff Foglesong, individually, and on behalf )
of all others similarly situated,           )
                                            )        ORDER
                Plaintiff,                  )
                                            )
         vs.                                )
                                            )
Marquis Metal Works, LLC,                   )        Case No. 1:19-cv-048
                                            )
                Defendant.                  )


       On April 29, 2020, the parties filed a Joint Motion to Modify the Scheduling Order. The

court GRANTS the motion (Doc. No. 44) and modifies the scheduling order as follows:

       1.     The parties shall have until July 30, 2020 to complete fact discovery and to file

              discovery motions.

       2.     The parties shall have until September 29, 2020 to complete discovery depositions

              of expert witnesses.

       3.     The parties shall have until July 30, 2020 to file other nondispositive motions (e.g.,

              consolidation, bifurcation).

       4.     The parties shall have until October 30, 2020 to file threshold motions (e.g.,

              jurisdiction, qualified immunity, statute of limitations). Discovery shall not be stayed

              during the pendency of such motions.

       5.     The parties shall have until December 3, 2020 to file other dispositive motions

              (summary judgment as to all or part of the case).

       The court further ORDERS that the final pretrial conference set for January 11, 2021, shall

be rescheduled for April 20, 2021, at 9:00 a.m. by telephone before the magistrate judge. To

                                                 1
       Case 1:19-cv-00048-DLH-CRH Document 45 Filed 04/30/20 Page 2 of 2



participate in the conference, the parties should dial (877) 810-9415 and enter access code 8992581.

        Finally, the court ORDERS that the jury trial set for February 1, 2021, shall be rescheduled

for May 3, 2021, at 9:00 a.m. in Bismarck before Judge Hovland (Eagle Courtroom). A five (5) day

trial is anticipated.

        Dated this 30th day of April, 2020.

                                              /s/ Clare R. Hochhalter
                                              Clare R. Hochhalter, Magistrate Judge
                                              United States District Court




                                                 2
